    Case 2:20-cv-00401-WKW-SRW Document 37 Filed 11/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

KELVIN DEMETRIS PEACOCK,                )
#187 315,                               )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )        CASE NO. 2:20-CV-401-WKW
                                        )               [WO]
JEFFERSON S. DUNN, et al.,              )
                                        )
             Defendants.                )

                                    ORDER

      On November 4, 2020, the Magistrate Judge filed a Recommendation to

which Plaintiff filed an objection. (Docs. # 33, 34.) Upon a de novo review of the

Recommendation and the record, see 28 U.S.C. § 636(b), it is ORDERED that the

objection (Doc. # 34) is OVERRULED and that the Recommendation (Doc. # 33) is

ADOPTED. Accordingly, it is ORDERED that Plaintiff’s motion for preliminary

injunction (Doc. # 1) is DENIED.

      DONE this 23rd day of November, 2020.


                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
